Citation Nr: 1031210	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a neck 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1972 to 
November 1975 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's November 2008 VA Form 9 notes he requested a 
hearing before the Board for the issue currently on appeal.  In 
July 2010, the Veteran was informed he had been scheduled for a 
videoconference hearing in August 2010.  In a statement received 
July 22, 2010, prior to his scheduled Board hearing, the Veteran 
indicated that he desired a Travel Board hearing conducted at his 
local RO.  As the Veteran's requested hearing has not yet been 
conducted, this matter should be REMANDED to schedule the Veteran 
for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the appellant 
and his representative, and such notification 
should be documented and associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


